Title: From George Washington to John Hancock, 13 June 1776
From: Washington, George
To: Hancock, John



Sir,
Head Quarters New-York June 13th 1776

I have the Honour of transmitting to Congress a Letter, which came by Express, last Night, from General Schuyler, inclosing the Copy of a Letter to him from Col. Kirkland—I have likewise inclosed the Copy of one directed to General Putnam, or the Commanding Officer at New-York.
The Representations contained in these Letters have induced me, without waiting the Determination of Congress, to direct General Schuyler, immediately to commence a Treaty with the six Nations, and to engage them in our Interest, upon the best Terms, he and his Colleagues in Commission can procure; and I trust, the Urgency of the Occasion will justify my Proceeding to the Congress—the Necessity for Decision and Dispatch in all our Measures, in my Opinion, becomes every Day more and more apparent.
The Express, Mr Bennet, was overtaken at Albany by General Schuyler, who had received Intelligence at Fort George, that a considerable Body of Mohawk Indians were coming down the Mohawk River, under the Conduct of Sir John Johnson—The General’s extreme Hurry would not allow him to write; but it seems his Intention is to collect at Albany a sufficient

Force to oppose Sir John—I have given him my Opinion, that Colonel Daytons Regiment should be employed in that Service, and to secure the Post, where Fort Stanwix formerly stood.
In Consequence of an Information, that several Merchants were exporting salted Pork and Beef from this Place, I requested the Commissary to make Application to the Provincial Congress, for a Restraint to be laid on the Exportation of those Articles; as I apprehended not only, that the Enemy might receive Supplies by the Capture of our Vessels, but that our People might shortly experience a Scarcity—the Provincial Congress have accordingly made a Resolution (a Copy of which is inclosed) to stop the Exportation for fourteen Days—they expect, Congress will, in the mean Time, frame some general Regulations on this Head—they are unwil⟨ling,⟩ they say, to subject their Constituents to partial Restraints.
I once mentioned to Congress, that I thought a War-Office extremely necessary, and they seemed inclined to institute one for our Army; but the Affair seems to have been since dropt—give me Leave agai⟨n⟩ to insist on the Utility and Importance of such an Establishment—the more I reflect upon the Subject, the more I am convinced of its’ Necessity, and that Affairs can never be properly conducted without it.
Tis with Pleasure I receive the Resolve inclosed in your Favour of the 11th Inst.—one considerable Grou⟨nd⟩ of Dissatisfaction in the Army is thereby removed.
I have employed Persons in building the Gondolas and Rafts, which the Congress thought necessary for the Defence of this Place; and in Conjunction with the Provincial Congress have determined to sink Cheveux de Frizes, one of which is already begun. I am, with the utmost Respect and Esteem, Sir your most obedient Servant

Go: Washington

